Citation Nr: 1640792	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  11-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  An April 2010 rating decision denied entitlement to service connection for anxiety disorder and declined to reopen a previously denied claim of entitlement to service connection for hepatitis C.  A March 2013 rating decision granted entitlement to service connection for anxiety disorder and assigned a 30 percent rating.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In an October 2015 decision, the Board reopened the Veteran's claim of entitlement to service connection for hepatitis C and remanded that issue, as well as the issue of an increased rating for anxiety disorder, for further development.

The April 2010 decision also denied entitlement to a TDIU.  Although the Veteran did not appeal that decision, he has since appealed for a higher rating for his anxiety disorder, and he has alleged unemployability due to his anxiety disorder.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Therefore, the issue of entitlement to a TDIU is on appeal only as it pertains to the initial increased rating claim listed on the title page.

The issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's anxiety disorder has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment, mild memory loss, panic attacks more than once a week, nightmares, irritability, hypervigilance, difficulty concentrating, disturbances of motivation and mood, and difficulties establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VA's duty to notify was satisfied by way of a letter sent to the Veteran in July 2009.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board remanded this case in October 2015, in part, to obtain updated VA treatment records and to give the Veteran an opportunity to identify any outstanding private treatment records.  In November 2015, the AOJ requested that the Veteran identify any pertinent evidence; however, the Veteran did not respond.  Additionally, the AOJ obtained VA treatment records dated through April 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its October 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in March 2010, March 2011, and March 2016.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's anxiety disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in October 2015, in part, in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the VA examiner to describe the functional effects caused by the Veteran's anxiety disorder and to assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service-connected psychiatric symptoms.  In March 2016, the Veteran underwent examination, and the examiner specifically discussed the manifestations of the Veteran's anxiety disorder, as well as the effects that his symptoms have on his psychological, social, and occupational functioning. 

The Board acknowledges that the examiner did not provide a GAF score.  However, the examiner explained that the updated, Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), does not utilize GAF scores to assess mental health disorders.  Thus, while the March 2016 VA examination report did not include a GAF score because the Veteran was diagnosed using the DSM-V, the Board finds that the examination report contains sufficient information and rationale to adjudicate the Veteran's increased rating claim.  Moreover, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).  Thus, the Veteran has not been prejudiced by the VA examiner's failure to provide one.  Therefore, despite the lack of a GAF score, the Board finds that there has been substantial compliance with its October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's assertions when necessary.  Additionally, in the remand following the hearing, the undersigned provided the Veteran with an opportunity to provide additional evidence in support of his claim and to undergo an additional VA examination to ascertain the current severity of his disability.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that he is entitled to a higher disability rating for his anxiety disorder, which is currently rated as 30 percent disabling.

The Veteran's acquired psychiatric disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, a March 2008 VA treatment record shows that the Veteran reported symptoms of depression, sleep disturbance, and feelings of hopelessness and helplessness.  He denied suicidal ideation.  A depression screen was suggestive of moderate depression.

During an October 2009 VA new patient evaluation, the Veteran denied depression and hallucinations, and a depression screen was negative.

The Veteran was afforded a VA mental disorders examination in March 2010.  The Veteran reported that he lived with his wife of 25 years and his adult daughter.  He indicated that he and his wife get along "real good" and that he and his daughter get along "fairly good."  The Veteran reported that he does not maintain friendships outside of his family.  He indicated that he attends church, but was not able to specify how often.  He reported that he used to like cutting hair, but he indicated that he no longer does that activity because "it seems like people talk about you or something."  The Veteran indicated that he worked as a barber for 35 years and that he retired eight months ago.  The Veteran denied having any re-experiencing symptoms.  He reported that he used to have nightmares, but nightmares no longer bother him.  The Veteran reported a markedly diminished interest or participation in activities, which the examiner indicated was "better accounted for by the [V]eteran's terminal illness and medical problems."  The Veteran reported that he was irritable and angry on a regular basis.  

On examination, the Veteran's psychomotor activity was restless and lethargic.  The examiner noted that at times, the Veteran appeared restless, such as by moving his hands, feet, and legs, and, at other times, he appeared to fall asleep during the evaluation.  Questions frequently needed to be repeated to elicit a response from the Veteran.  The Veteran's speech was impoverished, coherent, and slurred.  His attitude was cooperative, his affect was constricted, and he described his mood as "I really don't like to be bothered by nobody."  The Veteran had a short attention span, and he was oriented to person and time.  However, he was not oriented to place in that he thought he was in Durham rather than Salisbury.  The Veteran's thought processes and thought content were unremarkable, and there was no evidence of delusions or hallucinations.  There was evidence of sleep impairment; however, the Veteran denied having nightmares at the present time.  The Veteran did not interpret proverbs appropriately.  There was no evidence of obsessive/ritualistic behaviors, and the Veteran denied panic attacks.  The Veteran reported having some suicidal thoughts, but denied suicidal intention or plans.  He reported that he would talk to his wife if he felt like he was in an emotional crisis.  The Veteran's impulse control was good, and he denied episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  The examiner indicated that the Veteran had moderate problems with driving, engaging in sports/exercise, and other recreational activities.  Regarding driving, the Veteran reported that he stopped driving three months ago because he feels "nervous behind the wheel."  The examiner noted that the Veteran's recreational activities were impaired because of his current physical condition.  The examiner noted that no significant impairments in thinking or communication were observed during the evaluation.  The Veteran's remote and recent memory were mildly impaired, and his immediate memory was normal.  

The examiner did not provide a psychiatric diagnosis and assigned a GAF score of 70.  The examiner indicated that "[t]he only prominent psychiatric symptom the [V]eteran reported at this time is 'nervousness.'"  She also noted that the Veteran reported that he is occasionally irritable and does not like to be around other people.  She concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

In an April 2010 statement, the Veteran's wife reported that the March 2010 VA examination was only a few days before the Veteran underwent a liver transplant and that the Veteran was "very ill and heavily medicated."  She indicated that the Veteran suffers from chronic nightmares, flashbacks, sleep disorder, hypervigilance, depression, memory loss, and lack of concentration.  She reported that the Veteran cannot tolerate crowds or waiting because he becomes stressed and agitated.  

In a June 2010 letter, Dr. J.T.W indicated that he conducted a clinical interview of the Veteran in July 2009.  He indicated that since returning to civilian life, the Veteran "has had serious sleep disturbances as a result of nightmares about Vietnam."  He also indicated that the Veteran reported feeling drained of energy and a significant loss of interest in work or life activities.  In the Veteran's words "he would not care if he died."  Dr. J.T.W. reported that the Veteran's "flashbacks and anxiety are triggered by the smell of dead animals, car backfire, and firecrackers."  He provided a diagnosis of PTSD and assigned a GAF of "40, unemployable."  

In a separate June 2010 letter, Dr. J.T.W. stated that the March 2010 VAX was invalid because the Veteran was seen while on heavy doses of medication prior to receiving a liver transplant.  He indicated that "[g]iven that [the Veteran] was on heavy medication and in two weeks would receive a liver transplant, it is inconceivable to any competent examiner that a GAF of 70 was an accurate assessment."

A July 2010 VA mental health consultation shows that the Veteran reported that his "nerves were bad."  He also reported insomnia and dreams about the Vietnam War.  On examination, the Veteran's stream of mental activity was coherent, his mood and affect were "feels helpless and depressed," and he was "barely oriented x 4."  The Veteran's recent and remote memory were fair, at times poor, and his insight was limited.  He was assigned a GAF score of 50.  

In an August 2010 statement the Veteran reported that he had not been able to work since late 2009 due to "PTSD and liver problems."

A September 2010 VA sleep study consultations shows that the Veteran reported difficulty staying asleep, difficulty falling asleep, nightmares, and breaking out in sweat when he wakes up.  He was diagnosed with insomnia and "nightmares/PTSD."

A September 2010 VA psychiatry note shows that the Veteran reported poor motivation and low energy.  He also reported only sleeping four to five hours per night.  On examination, his affect and mood were pleasant, there was no evidence of psychotic symptoms, and no suicidal ideation reported.  It was noted that the Veteran was "overall doing well."  

VA treatment records from September 2010 to January 2011 show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.

A February 2011 VA treatment record shows that the Veteran reported that he was "not doing well."  He indicated that all he wanted to do was sit in his home all day and that he was not motivated to do anything.  He also reported that he was still having nightmares and intrusive memories.  On examination, the Veteran was oriented, his appearance was neat, and there was no psychomotor agitation or retardation.  The Veteran's attitude was cooperative, his speech was of normal rate and volume, his mood was "somewhat sad," and his affect was restricted.  There was no evidence of audio or visual hallucinations.  The Veteran's thought processes were linear and goal directed, and he denied suicidal or homicidal ideation, delusions, and thoughts of harm.  The Veteran's judgment and insight were fair to good.  He was assigned a GAF score of 55.

VA treatment records from February 2011 to March 2011 show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.

The Veteran was afforded a VA examination in March 2011.  He reported that his sleep was better, but he still sits in the house all day.  The Veteran wife reported that their overall relationship was "okay," but it is sometimes difficult because the Veteran gets upset when she leaves, and she cannot stay with him all day.  The Veteran reported that he sees two of his four children on a regular basis and that he gets along with all of them "pretty good."  The Veteran indicated that he mainly spends time with his wife and children, but he "just started" developing a friendship with his brother who drops by every couple of weeks.  He also reported that two friends call and check up on him, but they live in another state.  He indicated that in the summer, he enjoys being in the yard.  He reported that during the day he sits in the recliner and watches television and that he wife coaxes him to get outside and walk when the weather is nice.  The Veteran reported that he stopped working in June 2009 due to medical reasons.  The examiner noted that the Veteran "could go back to working as a barber but he does not want to."

On examination, the Veteran was clean and appropriately dressed, with unremarkable psychomotor activity.  He was oriented to person, time, and place.  His speech was clear and coherent, his attitude was cooperative and attentive, and his affect was appropriate.  His mood was agitated, and he had a short attention span.  The Veteran's thought processes were linear and goal directed, and his thought content was unremarkable.  There was no evidence of delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation.  The Veteran's judgment and insight were normal.  The Veteran reported difficulty falling and staying asleep.  He indicated that he averages five to six hours of interrupted sleep per night.  The Veteran denied episodes of violence, but reported that if someone angers him while driving he will speed up and follow them.  He reported that he "needs to be wife his wife to calm him down."  The Veteran was able to maintain minimum personal hygiene.  The examiner noted slight problems with chores and dressing/undressing in that the Veteran "[w]ill not keep up with household chores and would wear dirty clothing outside of house if she didn't make him change."  The Veteran's memory was mildly impaired.  

Regarding symptoms, the Veteran reported recurrent intrusive recollections only when triggered, recurrent distressing dreams, and diminished interest or participation in activities.  The Veteran indicated that he used to enjoy fishing and sewing, but he stopped doing those activities when he was sick and has not started doing them again.  The Veteran denied feelings of detachment or estrangement; although he reported that he does not keep in contact with his siblings as much.  He indicated that he feels close to his children, wife, and great aunt.  The examiner also noted symptoms of difficulty falling or staying asleep, difficulty concentrating, and hypervigilance in the mild to moderate range.  

The examiner diagnosed the Veteran with anxiety disorder and assigned a GAF score of 61.  The examiner noted that no significant impairments in thought or communication were observed during the examination.  The examiner also opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner concluded that "it is reasonable to assume that occasional decrease in work efficiency would be possible if Veteran were working due to the previously described anxiety symptoms.  Social functioning is also occasionally decreased (e.g. stays home a lot, does not always maintain consistent contact with friends and family)."

An April 2011 VA treatment record shows that the Veteran reported less frequent nightmares.  However, he indicated that he still isolates at home.  He reported that he sometimes goes out with his wife or works in the yard.  He also reported that he avoids war movies, has an increased startle response, and is always on guard when he goes out.  He indicated that he enjoys the PTSD group and feels relaxed among other veterans.

VA treatment records from April 2011 to June 2011show that the Veteran attended a PTSD group regularly, where he was noted to be an active participant.  He consistently denied suicidal or homicidal ideation.  On one occasion in May 2011, the Veteran admitted to a relapse with heroin.  

A June 2011 VA mental health note shows that the Veteran reported that he was "not so good."  He indicated that he wakes up throughout night, but is able to get back to sleep.  He reported that he was having nightmares that he does not remember, and he wakes up drenched in sweat.  His wife reported that he mumbles in his sleep and will get up and look out the windows.  The Veteran's wife also indicated that the Veteran was very angry and irritable.  The Veteran reported that Memorial Day was very difficult.  He indicated that he "drove around for several hours, then took 4 methadone tablets and stayed in room."  He also described avoidance of war movies and news stories about war.  

On examination, the Veteran was alert and oriented, but unshaven and tired appearing.  He displayed no abnormal activity, and his attitude was cooperative.  His speech was of normal rate and volume, his mood was sad and anxious, and his affect was restricted.  There was no evidence of auditory or visual hallucinations, suicidal or homicidal ideation, delusions, or thoughts of harm.  The Veteran's thought processes were linear and goal directed, and his judgment and insight were good.  

A September 2012 VA treatment record shows that the Veteran reported ongoing symptoms of anxiety.  He indicated that he was getting along better with his wife and that he was somewhat less irritable.  He reported that he still had nightmares and still isolated from people.  The Veteran indicated that he recently established a barber shop in his home.  He reported that he takes no new customers; his customers are people he has known for a long time.  He indicated that "doing barber work has made things brighter for him and is relaxing."  

A February 2013 VA treatment record shows that the Veteran was still having nightmares "but not as bad."  He reported that the barbershop work did not go well because he did not like people talking about their problems and that he now only cuts hair for his family.  He reported that he still isolates from others and that he has no motivation to do anything outside of the home and consequently does not shower every day.  He indicated that he feels sad at times, but is not as quick to get angry as in the past.  On examination, the Veteran's mood was slightly sad, and his affect was restricted.  There was no evidence of auditory or visual hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran's thought processes were linear and goal directed, and his judgment and insight were good.  

An April 2014 VA treatment record shows that the Veteran reported that his daughter was still living with him and that he sees his sons and grandchildren about once a month.  He also indicated that he opened a barber shop in his home for his old customers.  He reported that he does not take new customers.  He indicated that he gets angry, "but I have learned to control myself."  A mental status examination was essentially normal.  

An October 2014 VA treatment record shows that the Veteran reported "much less" flashbacks and nightmares and better sleep.  He reported no worsening of symptoms and no new symptoms.  He indicated that he "stays home mostly but he can get out some."  He reported that on some days, he feels depressed but "not for too long."  On examination, the Veteran's mood was mildly depressed, and his affect was congruent.  

In a November 2014 letter, Dr. J.T.W. indicated that he conducted a follow-up interview with the Veteran in November 2014.  Dr. J.T.W. noted that "PTSD untreated or poorly treated becomes worse over time. That is Veteran's situation."  Dr. J.T.W. also opined that "[a]t this point in time and for the foreseeable future it is very unlikely that Veteran can obtain or maintain suitable gainful employment.  He is 100% disabled."

In a November 2014 statement, the Veteran reiterated his belief that the first VA examination was invalid.  He also reported that he suffers from "depression, nightmares, flashbacks, social phobia, anxiety, panic attacks, [and] hallucinations" and that he "forced to leave my job because I was no longer able to tolerate people."  The Veteran also indicated that his "memory and concentration have gotten worse too."

A June 2015 VA treatment record shows that the Veteran reported that his flashback, nightmares, and mood were "much better."

During the August 2015 Board hearing, the Veteran testified that he experiences panic attacks when he goes out to public places.  He reported that his wife does all of the shopping.  The Veteran's wife elaborated with an example that occurred when they went to the mall and a couple cut the Veteran off.  She indicated that the Veteran got angry and "followed these people."  She explained that the "smallest of things bother him and it makes him want to do things that could bring harm to others."  The Veteran's wife testified that she now does all of the driving because of the Veteran's "road rage."  The Veteran also testified that it is hard for him to remember things, such as the day of the week or the date.  The Veteran's wife testified that he forgets to take his medications and that he sometimes forgets to take a bath.  She indicated that she has to "stay on him" regarding his personal hygiene.  The Veteran reported that he checks the doors and windows every night, and the Veteran's wife reported that he gets up periodically, "sweating profusely" to looks out the windows and doors.  The Veteran testified that he has "pretty frequent" nightmares; however, he also reported that his medication suppresses most of his nightmares.  The Veteran denied thoughts of harming himself, but he testified that he "got a few I'd like to kill right now," such as people who park in front of his driveway and neighbors who allow their dogs to defecate on his lawn.  

Regarding employment, the Veteran testified that he last worked as a barber in 2008, a job he left because he could no longer get along well with his customers.  He reported that he "just had problems with them" because they would "be talking about me and laughing."  The Veteran testified that he got in a few fights with his customers before he left, so his supervisor told him it would be best if he went somewhere else.  The Veteran's wife testified that the Veteran always felt like people were talking about him, even though she heard that no one was doing anything to him.  The Veteran also testified that he experiences auditory hallucinations in the form of a deceased friend talking to him.  The Veteran reported that he has two friends who are both veterans.  The Veteran testified that he feels more comfortable around other Veterans.  The Veteran's wife testified that Veteran recently "put a hole in our wall" because he thought his daughter was "mouthing back at him."  The Veteran and his wife testified that the Veteran could be "a little short tempered" with family.  The Veteran's wife reported that because of this, their son opts not to bring the grandchildren by too often.  The Veteran's wife testified that the Veteran is very confrontational when they go out in public.  The Veteran's wife also reported that the Veteran had recently been getting confused when having conversations with her.  

Regarding panic attacks, the Veteran's wife testified that the Veteran had a panic attacks about twice a week.  She reported that they last for about 15 minutes and that she has to calm the Veteran down.  She testified that the Veteran wakes up every night "in a pool of sweat...going to the bedroom window...because he's looking for something or heard something."  The Veteran's wife also testified that while the Veteran was working as a barber, he would think people were talking behind his back.  Regarding hygiene, the Veteran's wife testified that she has to argue with the Veteran to get him to bathe and that if she did not force him, the Veteran would not attend to his personal hygiene.  

A February 2016 VA treatment record shows that the Veteran reported fewer flashbacks and nightmares and that his sleep had improved.  He also indicated that his wife's family visited for the holidays.  On examination, the Veteran was friendly and cooperative, with normal appearance, good hygiene, and fair eye contact.  He was alert and attentive, and his mood was normal.  The severity of his PTSD was described as "low."  

Subsequent VA treatment records through March 2016 show that the Veteran attended weekly PTSD group therapy sessions.  During these sessions, the Veteran was attentive and oriented.  His mood was calm and stable, and his affect was appropriate.  His speech was normal, and no thought disorder or other psychotic symptoms were reported or observed.  On one occasion in February 2016, the Veteran reported an incident the night before when his wife thought she heard something outside and the Veteran proceeded to stand guard.

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that he still lived with his wife of 31 years and his adult daughter.  He reported that he sees his other children and grandchildren about once every month or two.  He indicated that he has contact with his brother about once week and that he has friends with whom he has contact about once a month.  He denied having any hobbies.  He reported that he watches television and helps with household chores.  He indicated that he goes to the grocery store, but not to restaurants.  He also reported that he attends church once or twice a month.  The Veteran indicated that he showers every other day, cleans his teeth nightly, changes clothes three times a week, and drives.  The Veteran reported that he was last employed in 2006 as a barber, but he stopped because his bosses told him that he was not getting along with the customers.  He also reported that the customers aggravated him by complaining about their haircuts, talking about things that aggravated him, and laughing and looking at him.  The Veteran indicated that he provides security at his church once a month.  

The Veteran reported feelings of depression that last all day.  He indicated that he feels isolated most of the time.  He reported that "other than go to the barber shop sometimes and sit around," he is "not too sociable now like I used to be, nothing to talk about."  The Veteran endorsed feelings of hopelessness and worthlessness.  He also indicated that he had a loss of interest in his usual activities after he had the liver transplant.  He indicated "before I had the liver transplant there has been a big change, I loved to be at work and things started going, after I started getting sick and people didn't trust me, the hepatitis had my hands real nervous like and I couldn't do my work the way I used to [be]cause I had the shakes a lot."  The Veteran reported a loss of energy, but denied suicidal or homicidal ideation.  He also reported anxiety and aggravation, but denied having symptoms of panic.  He reported that he sleeps from 11 p.m. to 11 a.m. and that he wakes up once during the night to watch television or go outside.  He reported bad dreams about once or twice per week.  The Veteran indicated that his memory is "real bad" and that he sometimes forgets his wallet or keys.  The Veteran's wife reported that the veteran still follows cars that cut him off in traffic and that he thinks people pick on him.  She also reported that the Veteran had a non-functional gun that he would show people when they parked and blocked his driveway.  The Veteran's wife indicated that she has since hidden that gun.   

On examination, the Veteran's grooming and hygiene were good, and he wore well-fitting clothes.  His eye contact was good, and he was cooperative.  The Veteran's motor movements were unremarkable.  The Veteran described his mood as "pretty good," and his affect was broad and congruent to speech content.  His speech was of normal pace, rhythm, and volume, and his thought process were grossly logical.  There were no signs of thought disorder, delusions, or hallucinations.  He was fully oriented to person, place, time, and circumstance.  On an immediate memory screening, the Veteran was able to correctly recall two out of three random words after a brief delay with a distractor.  He was able to correctly recite five digits forward.  There were no obvious concerns about his memory, and he appeared to be an adequate historian.  The examiner indicated that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impaired judgment.

The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner indicated that the Veteran continued to meet criteria for unspecified anxiety disorder and that VA treatment notes reflect stable mood and anxiety or improved symptoms."  The examiner also noted the aforementioned letters from Dr. J.T.W., which indicated that the Veteran's PTSD had been poorly treated and that the Veteran was unemployable.  The examiner indicated that Dr. J.T.W. "is a private practitioner known to provide diagnostic opinions for [V]eterans seeking benefits."  The examiner also noted that "[n]o information was provided regarding why he thought [the Veteran's] treatment was poor or inadequate and provided no informations [sic] as to why he considered [the Veteran] to be unemployable."  

Finally, the examiner opined that the Veteran's symptoms had the following occupational effects: mild impairment of the ability to work cooperatively and
effectively with co-workers; moderate impairment of the ability to work cooperatively and effectively with supervisors; moderate impairment of the ability to work cooperatively and effectively with the public; mild impairment of the ability to understand and follow instructions; mild impairment of the ability to retain instructions; mild impairment of the ability to communicate effectively in writing; moderate impairment in the ability to solve technical or mechanical problems; mild impairment of the ability to maintain task persistence and pace; mild impairment of the ability to arrive at work on time; and moderate impairment of the ability to work a regular schedule without excessive absences.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's anxiety disorder most nearly approximates occupational and social impairment with reduced reliability and productivity.  The above-cited evidence reflects that the Veteran's anxiety disorder has primarily been manifested by flattened affect, depressed mood, anxiety, panic attacks more than once a week; chronic sleep impairment, mild memory loss, intrusive thoughts, nightmares, irritability, hypervigilance, difficulty concentrating, disturbances of motivation and mood, and difficulties establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.  

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; panic attacks more than once a week, impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board further notes the presence of some impaired impulse control, as reported by the Veteran's wife; and some periods of neglect of personal appearance and hygiene.  These symptoms lend further support to the assignment of the 50 percent rating despite an absence of evidence of impairment in speech, memory, and thinking that is envisioned by 50 percent criteria.  

Moreover, to the extent that evidence, at times, shows a higher level of functioning, such as GAF scores over 60, the March 2011 VA examiner's opinion that the Veteran's level of occupational and social impairment is occupational and social impairment with occasional decrease in work efficiency, and the March 2016 VA examiner's opinion that the Veteran's level of occupational and social impairment is occupational and social impairment due to mild or transient symptoms, the Board resolves reasonable doubt in the Veteran's favor and finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds further support for the assignment of a 50 percent rating in the March 2016 VA examiner's assessment that the Veteran's symptoms present an overall level of impairment that is mild-to-moderate.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 40-70.  Many of these scores fall within the 50 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board has also considered whether a 70 percent rating or higher is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that although the Veteran had some difficulties getting along with people while he was working, he held his last job for almost 40 years and ultimately quit, in large part, because of his physical disabilities.  Additionally, this degree of occupational impairment is not suggested by the March 2011 examiner's finding that the Veteran had occasional decrease in work efficiency and the March 2016 examiner's finding that the Veteran's anxiety disorder results in mild or moderate occupational impairment.  Moreover, the record reflects that despite his difficulties getting along with others, the Veteran set up a barber shop in his house for his established customers and occasionally volunteered as security at his church.  Thus, while the Veteran reports some level of impairment in occupational functioning, he is clearly able to work around those stressors, further indicating his ability to adapt to stressful circumstances.  

Nor does the evidence demonstrate a deficiency in social function as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, although the Veteran reported being socially isolated, the evidence shows that he maintained a long-term relationship with his wife and other family members, interacted with friends, set up a barber shop in his house, and attended and volunteered at church.  Several of his treatment records specifically reference the Veteran having good support from family and friends.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.  

The Board also finds that the evidence does not demonstrate deficiencies in judgment, thinking, and mood as contemplated by the 70 percent criteria.  In this regard, there is no evidence of symptoms such as intermittently illogical, obscure, or irrelevant speech; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  VA treatment records and VA examination reports show that the Veteran was consistently noted as oriented and cooperative.  His speech was within normal limits with regular rate and rhythm.  The Veteran had fair to good judgment and insight, with appropriate thought content and processes.  

The Board notes the March 2010 VA examiner's report that the Veteran was not oriented to place and exhibited impoverished, coherent, and slurred speech.  However, as noted by the examiner, and as confirmed by the Veteran and his wife, this examination took place a few weeks before the Veteran was to undergo liver replacement surgery, and the Veteran was highly medicated during the clinical interview.  Further, subsequent treatment records and examination reports reflect that the Veteran was consistently able to actively communicate in individual therapy and group therapy, and he was fully oriented with normal speech.

The Board also notes that the Veteran regularly endorsed anxiety, depression, and panic attacks; however, the evidence does not reflect that these symptoms are near-continuous, nor do they affect the Veteran's ability to function independently, appropriately and effectively.  VA treatment records reveal more moderate anxiety, depression, and panic symptoms, with the Veteran completely denying any symptomatology on several occasions.  This evidence indicates that although the Veteran experiences panic attacks and disturbances of motivation and mood, which are symptoms enumerated in the criteria for a 50 percent rating, he clearly does not exhibit an inability to function independently, appropriately and effectively, as contemplated by the criteria for a 70 percent rating.  

As noted above, the Board acknowledges that the record reflects evidence of some impaired impulse control, such as episodes of road rage and punching a wall, and some periods of neglect of personal appearance and hygiene.  However, the medical evidence and lay testimony do not support a finding of a level of impaired impulse control or neglect of personal hygiene that caused the Veteran to display deficiencies in most areas of work, family relations, or school.  In other words, the evidence does not suggest that this resulted in a severe level of impairment, such as is generally contemplated by a 70 percent rating. 

Indeed, the Veteran reported that he maintains regular contact with family and several friends, operates a barber shop out of his house, and occasionally performs volunteer activities at his church.  He also regularly attended group therapy, where it was noted that participated actively and contributed to group discussions.  Thus, it appears that despite any impaired impulse control and neglect of personal appearance that may be present, it does not result in severely impaired social functioning overall.  There also is no report of actual violence during the appeal period, despite the Veteran's statements that he becomes angry and confrontational in public.  To the extent that the Veteran has experienced impaired judgment at times, that symptom is contemplated in a 50 percent rating.

The Board also acknowledges Dr. J.T.W.'s June 2010 report that the Veteran was assigned a GAF score of 40 and was unemployable.  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the Board notes that a score in this range did not appear to be supported by the Veteran's situation and symptomatology, inasmuch as the Veteran never exhibited symptoms such as impairment in reality testing or communication, severe obsessional rituals, or frequent shoplifting, and the evidence shows that the Veteran had, at most, moderate social and occupational impairment.  The GAF number itself, without explanation, does not supersede the accompanying qualitative descriptions of the Veteran's psychiatric impairment that suggest a less-severe level of impairment or the VA medical records that likewise indicate impairment that is less severe.  The qualitative descriptions of the severity of the Veteran's symptomatology consistently indicate a level of impairment that supports the assignment of a 50 percent disability rating.  

Similarly, the Board notes Dr. J.T.W.'s November 2014 report that the Veteran's PTSD was poorly treated and worsening and that "for the foreseeable future it is very unlikely that Veteran can obtain or maintain suitable gainful employment."  However, the Board finds that these statements are in direct conflict with contemporaneous VA treatment records and examination reports showing that the Veteran reported an overall improvement of symptoms, including fewer nightmares, better sleep, and less anger.  In fact, in April 2014, the Veteran reported opening a barber shop in his house, seeing his sons and grandchildren about once a month, and that he had learned to control his anger.  In October 2014, the Veteran reported getting out of the house on occasion and experiencing fewer flashbacks and nightmares, and he indicated that although he still feels depressed on occasion, his depression does not last "for too long."  In June 2015, the Veteran reported that his mood was "much better," and in February 2016, it was noted that the Veteran had a normal mood and his symptoms were of low severity.  

Overall, the evidence of record does not support a finding that the Veteran's symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that disability rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  Ultimately, the record reveals that the Veteran's thinking and judgment were consistently noted to be fair to good; he had no history of legal or behavioral problems, violence, or arrests; he maintained a long-term relationship with his spouse; and he operated a barber shop out of his house.  Additionally, no thought disorder or other psychotic symptoms were ever reported or observed by treatment providers.  Moreover, the VA examiners concluded that the Veteran's disability was manifested by mild to moderate occupational and social impairment overall.  Based on the foregoing, the Board finds that the Veteran's anxiety disorder is not manifested by occupational and social impairment with deficiencies in most areas. 

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication; in fact, the Veteran has been consistently able to actively communicate in individual and group therapy.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, VA treatment records and the VA examinations show that the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech or spatial disorientation.  In fact, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  Additionally, the Veteran consistently denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; and memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

The Board acknowledges that the record contains evidence of possible auditory hallucinations.  Specifically, the Veteran reported experiencing hallucinations in his November 2014 substantive appeal, and he testified at the hearing that he hears a deceased friend speaking to him.  However, other than these two references to hallucinations, the Veteran consistently denied experiencing hallucinations or delusions to every treatment provider and VA examiner, and there was no evidence of any other perceptual disturbances.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran does not suffer from persistent hallucinations.  Further, as stated above, the Board bases its decision on all the evidence of record that bears on occupational and social impairment rather than any isolated medical finding.  As such, a single mention of hallucinations, a symptom listed in the criteria for a 100 percent disability rating, when weighed against all the other evidence of record, is simply not enough to make the Veteran's symptoms profile more closely approximate a 100 percent disability rating, instead of a 50 percent rating.  

Further, total occupational and social impairment has not been shown.  As stated, the Veteran maintained social relationships with his family and friends, operated a barber shop in his home, and volunteered at this church throughout the appeal period.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anxiety disorder with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his anxiety disorder, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

An initial rating of 50 percent, but no higher, for anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Hepatitis C

As noted in the Introduction, the Board remanded this claim in October 2015 in order to provide the Veteran with a VA examination regarding his hepatitis C.  The Board noted the Veteran's contentions that he was exposed to hepatitis C either in his work with ammunition, through air gun inoculations, or by sharing razors.  The Board directed the examiner to discuss whether the Veteran's hepatitis C was related to events during the Veteran's period of service.  The Board also directed the examiner to consider the Veteran's lay statements and treatment records, to specifically include a statement from the Veteran's private physician Dr. C.E. that the Veteran's military service may have contributed to his chronic conditions.  

The Veteran underwent a VA examination in February 2016.  The examiner opined that it is less likely than not that the Veteran's hepatitis C was incurred in or caused by service because there is "no record of any incident in service that would lead to" hepatitis C.  The examiner also noted that the Veteran had other risk factors for hepatitis C, such as IV drug use, multiple sexual partners, and a period of incarceration.  

The Board finds this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not discuss why the Veteran's reported in-service risk factors, including air-gun inoculations and sharing razors, were less than likely the nexus of the Veteran's hepatitis C or why it was more likely that the Veteran's hepatitis C was due to post-service activity than other in-service risk factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Further, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the examiner did not comment on the Veteran's contentions regarding events in service that could have exposed him to hepatitis C.  Nor did the examiner mention or discuss the opinion of Dr. C.E.

Based on the foregoing, the Board finds that the directives of the October 2015 remand were not substantially complied with, thereby necessitating another remand for an addendum opinion regarding the etiology of the Veteran's hepatitis C.

TDIU

Pertinent to a potential TDIU claim, as noted in the introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  The Board notes that the RO adjudicated the issue of entitlement to a TDIU in the April 2010 rating decision.  However, at that time, the Veteran did not have any service-connected disabilities.  In light of the subsequent grant of entitlement to service-connection for anxiety disorder, the AOJ should be given an opportunity to readjudicate the claim for a TDIU in the first instance.  Moreover, in light of the additional evidence and argument submitted subsequent to the April 2010 rating decision, the AOJ should further develop this claim.
 
Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from April 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Request that the Veteran complete and return an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

3. After all available records have been associated with the claims file, forward the claims file to an examiner, for an addendum opinion regarding the etiology of the Veteran's hepatitis C.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hepatitis C had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service.

In rendering this opinion, the examiner should specifically address the Veteran's theory that the hepatitis C resulted from his work with ammunition, air gun inoculations, sharing razors, or the overall conditions during Vietnam.  The examiner must also address the May 2010 statement from Dr C.E. that the Veteran's military service may have contributed to his chronic conditions. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After accomplishing any additional development deemed appropriate, readjudicate the Veteran's claim, to include, if necessary, consideration of whether referral for consideration of a TDIU on an extraschedular basis is warranted.  If the benefits sought in connection with the claim remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


